Name: Commission Regulation (EEC) No 2135/91 of 19 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 91 Official Journal of the European Communities No L 197/21 COMMISSION REGULATION (EEC) No 2135/91 of 19 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2025/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 (*), as last amended by Regulation (EEC) No 2052/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 20 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 20 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . I2) OJ No L 162, 26. 6 . 1991 , p . 27 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 190, 15 . 7 . 1991 , p . 44. O OJ No L 167, 25. 7 . 1972, p . 9 . (6) OJ No L 201 , 31 . 7 . 1990, p . 11 . O OJ No L 169, 29 . 6 . 1991 , p . 16 . (8) OJ No L 187, 13 . 7 . 1991 , p . 18 . (') OJ . No L 266, 28 . 9. 1983, p. 1 . No L 197/22 Official Journal of the European Communities 20 . 7 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 7 (') 8 0 9 (") 10 o 11 (1 ) 12 (1 ) 1 . Gross aids (ECU) :  Spain 18,437 18,715 18,993 17,771 16,561 16,839  Portugal 25,407 25,685 25,963 24,741 23,531 23,809  Other Member States 18,437 18,715 18,993 17,771 16,561 16,839 2. Final aids : \ I I \ Seed harvested and processed in : Il Il  Federal Republic of Germany (DM) 43,40 44,06 44,71 41,84 38,99 39,64  Netherlands (Fl) 48,91 . 49,64 50,38 47,14 43,93 44,67  BLEU (Bfrs/Lfrs) . 895,23 908,73 . 922,23 862,89 804,14 817,64  France (FF) 145,57 147,77 ' 149,96 140,31 130,76 132,95  Denmark (Dkr) 165,56 168,06 170,56 159,58 148,72 151,21  Ireland ( £ Irl) 16,202 16,446 16,691 15,617 14,553 14,798  United Kingdom ( £) 14,567 14,791 15,014 14,033 13,060 13,282  Italy (Lit) 32 476 32 966 33 455 31 303 29 171 29 570  Greece (Dr) 4 578,83 4 637,41 4 679,08 4 326,01 4 005,67 3 954,46  Spain (Pta) 2 825,94 2 866,98 2 908,01 2 725,46 2 547,41 2 578,19  Portugal (Esc) 5 374,63 5 420,45 5 468,32 5 209,17 4 961,55 4 989,87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period I 7 0 8 0 9 (') 10 o 11 (1) 12 0 1 . Gross aids (ECU) :  Spain 19,687 19,965 20,243 19,021 17,811 18,089  Portugal 26,657 26,935 27,213 25,991 24,781 25,059  Other Member States 19,687 19,965 20,243 19,021 17,811 18,089 2. Final aids : Seed harvested and processed in : \ \ \ \  Federal Republic of Germany (DM) 46,35 47,00 47,66 44,78 41,93 42,58  Netherlands (Fl) 52,22 52,96 53,70 50,45 47,24 47,98  BLEU (Bfrs/Lfrs) 955,93 969,43 982,93 923,59 864,84 878,33  France (FF) 155,44 157,64 159,83 150,18 140,63 142,82  Denmark (Dkr) 176,79 179,28 181,78 170,81 159,94 162,44  Ireland ( £ Irl ) 17,300 17,545 17,789 16,715 15,652 15,896  United Kingdom ( £) 15,562 15,785 16,008 15,027 14,055 14,276  Italy (Lit) 34 678 35 167 35 657 33 505 31 373 31 771  Greece (Dr) 4 893,98 4 952,56 4 994,23 , 4 641,16 4 320,82 4 269,61  Spain (Pta) 3 014,48 3 055,51 3 096,55 2 913,99 2 735,95 2 766,73  Portugal (Esc) 5 635,48 5 681,29 5 729,17 5 470,01 5 222,40 ¢ 5 250,72 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 20 . 7 . 91 Official Journal of the European Communities No L 197/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 0 2nd period 9 (') 3rd period 10 (') 4th period U (') 1 . Gross aids (ECU) :  Spain 26,274 26,179 26,516 25,610 25,941  Portugal 35,285 33,356 33,687 32,798 33,129  Other Member States 23,045 21,116 21,447 20,558 20,889 2. Final aids : I (a) Seed harvested and processed in (2) :  Federal Republic of Germany || \ (DM) 54,25 49,71 50,49 48,40 49,18  Netherlands (Fl) 61,13 56,01 56,89 54,53 55,41  BLEU (Bfrs/Lfrs) 1 118,98 1 025,31 1 041,39 998,22 1 014,29  France (FF) 181,95 166,72 169,34 162,32 164,93  Denmark (Dkr) 206,94 189,62 192,59 184,61 187,58  Ireland ( £ Irl) 20,251 18,556 18,847 ' 18,066 18,357  United Kingdom ( £) 17,531 16,670 16,935 16,222 16,485  Italy (Lit) 40 593 37 195 37 778 36 212 36 795 -  Greece (Dr) 4 487,50 5 216,67 5 262,27 4 986,23 5 070,14  Portugal (Esc) 7 459,82 7 038,84 7 094,94 6 901,73 6 970,66 ' (b) Seed harvested in Spain and I processed : I I  in Spain (Pta) 4 1 17,67 4 006,09 4 055,86 3 919,46 3 969,25  in another Member State (Pta) 4 187,13 4 072,10 4 120,96 3 987,07 4 036,86 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. &lt; (2) . For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,057830 2,055970 2,054670 2,053370 2,053370 2,050170 Fl 2,313960 2,312140 2,310780 2,309360 2,309360 2,305290' Bfrs/Lfrs 42,225300 42,187500 42,157300 42,134500 42,134500 42,068500 FF 6,961540 6,960090 6,956980 6,954680 6,954680 6,945730 Dkr 7,939460 7,935240 7,931910 7,927970 7,927970 7,917480 £Irl 0,768842 0,768895 0,768893 0,768976 0,768976 0,768359 £ 0,697084 0,697767 0,698303 0,698702 0,698702 0,699306 Lit 1 528,06 1 -529,79 1 531,57 1 533,43 1 533,43 1 540,63 Dr 223,88600 225,83900 227,82200 229,94200 229,94200 236,65500 Esc 177,20500 178,79600 179,39300 179,95200 179,95200 181,60500 Pta 128,85100 129,12500 129,38800 129,62200 129,62200 130,20800